JOHNSON, Judge.
The State appeals the trial court’s order suppressing all the evidence obtained by an officer pursuant to his stop of defendant’s *768vehicle. As a result of the stop, defendant was charged with driving while impaired.
The trial court’s findings of fact were not excepted to on appeal; therefore, they are binding on this Court. The trial court found that:
1. On the early morning of February 11, 1990, the defendant was on the premises of the Carolina Virginia Well Drilling Company, hereafter referred to as “the company,” with the permission of the owner/operator of the company, his friend Elbert Smith. The Well Company is located on the Purdie [sic] Loop Road, and is outside the city limits of the town of Stoneville.
2. The company had a recreational area with a cable tv set and a kitchen and bar which were used at night and on weekends by Mr. Smith and his friends, including the defendant. Some of these people lived in rural areas that were not served by cable and came to the company regularly with family members and friends to watch ball games, play cards, have fish fries, etc.
3. The defendant had been a regular visitor at the company for many years and was in the habit of coming to the company on a daily basis and sometimes staying until late at night.
4. There was an auto detailing business on the premises and it was not unusual for cars to be parked around the company during night or daylight hours.
5. Mr. Smith had given keys to several of his friends, including the defendant so that they could use the recreational facilities at the company whenever they chose to do so.
6. On the night in question, Officer Norman E. Harbor of the Stoneville Police Department was in his police squad car and was monitoring the Rockingham County Sheriffs Department radio frequency. The Rockingham County Sheriff’s Department provides dispatch/communication services to/for the Stoneville Police Department as well as for its own department, and both agencies communicate using the same frequency.
7. At approximately 3:00 a.m. Officer Harbor overheard a radio transmission from the dispatcher to Officer Robert E. Knight saying that there was a “10-50” behind the Virginia-Carolina Well Drilling Company.
*7698. No evidence was introduced that tended to show:
a. The identity of the dispatcher.
b. The identity of the caller.
c. Whether the caller refused to identify himself/herself.
d. What description of the vehicle the caller gave, if any.
e. Any statements given the dispatcher by the caller to support the conclusion that it was a “10-50,” or “suspicious” vehicle.
f. Whether the dispatcher knew or recognized the caller.
g. What, if anything, the dispatcher did to verify the believability of the caller.
h. What, if anything, the caller told the dispatcher was “suspicious” about the vehicle.
9. The “10-50” was understood by Officer Harbor to mean “suspicious vehicle”.
10. Officer Harbor had no idea who had made the call or whether the caller was a reasonable, believable or reliable person.
11. Officer Harbor was given no description of any alleged “suspicious vehicle” nor any information as to why any vehicle parked behind the company would be suspicious.
12. Deputy Robert Knight advised the dispatcher that he was a good distance away. Then Officer Harbour [sic] advised Deputy Knight of his location, which was at the Commer Road and the Settle Bridge Road, approximately five hundred feet away from the Virginia Carolina Well Company, and Deputy Knight asked Officer Harbor to assist him.
Officer Harbor proceeded to the company. There were “approximately” two or three vehicles on the premises when he arrived. When Officer Harbor arrived, he saw several buildings, one of which had a light on inside. He parked his car near the building with the light on and exited his car, and started toward the building.
13. Officer Harbor had driven past the Virginia Carolina Well Drilling Company on many occasions béfore, had seen cars *770parked on the premises and had never investigated any of the cars on prior occasions. Officer Harbor testified that it would be normal to see a few cars on the premises during day and night.
14. While he was outside his vehicle, he observed a car pull out of the company parking lot onto the Priddy Loop Road and drive away. The car’s light went on as he turned onto Priddy Loop Road. There is no evidence that the defendant saw Officer Harbor before Officer Harbor turned on his blue light.
15. Officer Harbor then got in his car and followed the car turning on his blue light as he pulled out of the company parking lot and turned left onto Priddy Loop Road.
16. Officer Harbor testified that he believed that “at three o’clock in the morning” any vehicle at a “place of business that is closed normally” is a suspicious vehicle.
17. Officer Harbor testified that the car was “continually weaving” within its lane, but that “he never crossed the center line or go off the road.” Officer Harbor testified that as he followed the car with the blue light on, the car was continually weaving within its lane, but that he never crossed the center line or went off the road.
18. Officer Harbor turned on his blue lights and stopped the car for the purpose of continuing his “10-50” investigation and not because of anything he observed about the defendant’s driving.
19. Upon stopping the vehicle and having the driver, the defendant William Davis Watkins, exit the vehicle, Officer Harbor smelled alcohol on the defendant and asked him to perform some roadside sobriety tests, and thereafter arrested him for driving while impaired.
On appeal, the State’s sole assignment of error is that “the trial court erred in its conclusion of law that the officer did not have a reasonable and articulable suspicion to stop a vehicle coming from behind a building at a closed business at 3:00 a.m. without its headlights on or after following the vehicle and observing it weave in its lane.” We disagree and affirm the decision of the trial court.
*771The Fourth Amendment to the United States Constitution provides that “the right of the people to be secure in their persons, houses, papers and effects against unreasonable searches and seizures shall not be violated [.]” Seizures of the person involving only a brief detention fall within the ambit of the Fourth Amendment and must therefore be excused by the reasonable or articulable suspicion of a police officer. Davis v. Mississippi, 394 U.S. 721, 22 L.Ed.2d 676 (1969).
The seizure of an individual in an investigative stop must be based on specific articulable facts as well as inferences from these facts, viewing the circumstances as would a reasonably cautious police officer on the scene, guided by his experience and training. Terry v. Ohio, 392 U.S. 1, 20 L.Ed.2d 889 (1968). Law enforcement officers are required to have a reasonable suspicion, based on objective facts, that the individual is involved in criminal activity. Brown v. Texas, 443 U.S. 47, 61 L.Ed.2d 357 (1979).
In the case sub judice, Officer Harbor did not articulate any specific facts which would lead a reasonable police officer to suspect that the defendant was engaged in criminal activity. Officer Harbor observed nothing more than defendant driving away from a closed business at night with his car headlights off. The officer testified at trial that there was nothing other than the vehicle coming out from the parking lot that made him follow the car.
The State contends, however, that because a tip was received from an anonymous caller who stated that a suspicious car was at the parking lot, Officer Harbor had a reasonable and articulable suspicion which allowed him to stop defendant’s vehicle. The anonymous caller did not identify himself/herself, did not give ,a description of the car, and did not make any statements to support the conclusion that the car was suspicious. Distinguish Alabama v. White, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990) (anonymous caller gave many details which could be verified such as the name of the person, a good description of the car and an accurate prediction of where the person was going). In the instant case, the anonymous caller provided Officer Harbor with no details which could be verified in order to determine if defendant’s vehicle was in fact the alleged suspicious vehicle. The call failed to state what made the vehicle suspicious. Moreover, the caller failed to state that any criminal activity was connected with the suspicious vehicle and the officer did not testify that he observed any criminal activity afoot.
*772Our decision finds support in State v. Fleming, 106 N.C. App. 165, 415 S.E.2d 782 (1992), where a police officer observed two young men at 12:10 a.m. in a drug area. The officer observed the two men watching him and other police officers for a few minutes; then, the two men turned and started walking the other way. The officer got in his vehicle and drove around to the men and told them to stop and come to him. The men complied, and the officers searched Fleming and found drugs. This Court held that the officer had only a generalized suspicion that the defendant was engaged in criminal activity, based upon the time, place and the officer’s knowledge. Our Court further held that “should these factors be found sufficient to justify the seizure of this defendant, such factors could obviously justify the seizure of innocent citizens [.]” 106 N.C. App. at 171, 415 S.E.2d at 785-86. Likewise, in the case now before us, to allow the seizure of a vehicle because a vehicle has been reported suspicious without any facts to support the suspicious nature would also justify the seizures of innocent citizens. Accordingly, the decision of the trial court is affirmed.
We also note that during oral argument, the State argued that an officer need only be able to articulate or verbalize the suspicion which precipitated the seizure. That argument is untenable and is not the law in this State.
The decision of the trial court which granted defendant’s motion to suppress is affirmed.
Judge WYNN concurs.
Judge EAGLES dissents by separate opinion.